Case 1:17-cv-07429-ILG-ST Document 23 Filed 12/07/18 Page 1 of 3 PageID #: 75
 Case 1:17-cv-07429-ILG-ST
                                                                               FtlED
                                                                              IN CLERK'S OFFICE
                                                                        Ut: i.1ISTRICT COURT E.O.N.Y.



   UNITED STATES DISTRICT COURT                  -it                          DECO 7 2018
                                                                                                   *
   EASTERN DISTRICT o_F_N_Ew_v_oRK
                                _______________ X BAOOKLYN OFFICE

   WILLIAM SAVARESE,
                                                                           STIPULATION AND
                                                           Plaintiff,      ORDER OF
                                                                           SETTLEMENT OF
                               -against-                                   ATTORNEY'S FEES,
                                                                           EXPENSES, AND COSTS
  CITY OF NEW YORK, MATTHEW REGINA, and JOHN
  and JANE DOE 1 through 10 Individually, (the names John                  17-CV-7429 (ILG) (ST)
  and Jane Doe being fictitious, as the true names are presently
  unknown),

                                                        Defendants.
   ·------------------------------x
                 WHEREAS, plaintiff William Savarese commenced this action by filing a

  complaint on or about Uecember 20, 2017, allegipg that defendant City of New York violated his

  federal civil and state common law rights; and

                 WHEREAS, defendant City of New York served plaintiff with an Offer of

  Judgment pursuant to Fed. R. Civ. P. 68 on July 18, 2018; and

                 WHEREAS, plaintiff accepted defendant's Rule 68 Offer of Judgment on August
  I, 2018; and

                 WHEREAS, all defendants deny any and all liability arising out of plaintiff's

  allegations; and

                 WHEREAS, plaintiff's counsel represents that plaintiff has assigned all of his

  rights to attorneys' fees, expenses, and costs to his counsel, Brett H. Klein, Esq.; and

                 WHEREAS, counsel for defendants and counsel for plaintiff now desire to

  resolve the issue of attorneys' fees, expenses, and costs without further proceedings;
Case 1:17-cv-07429-ILG-ST Document 23 Filed 12/07/18 Page 2 of 3 PageID #: 76
 Case 1:17-cv-07429-ILG-ST




                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

   and between the undersigned, the attorneys of record for the respective parties to the above-

   captioned action, as follows:

                  1.         Defendant City of New York hereby agrees to pay plaintifr s counsel,

   Brett Klein, Esq., the total sum of Seven Thousand ($7,000.00) Dollars in full satisfaction of

   plaintiff's claims for attorneys' fees, expenses, and costs. In consideration for the payment of

   Seven Thousand ($7,000.00) Dollars, counsel for plaintiff agrees to release and discharge

   defendants City of New York, Detective Matthew Regina; their successors or assigns; and all

  past and present officials, employees, representatives, and agents of the City ofNew York or any

  entity represented by the Office of the Corporation Counsel, from any and all claims of

  attorneys' fees, expenses, and costs that were or could have been alleged in the aforementioned

  action.

                  2.      Counsel for plaintiff hereby agrees and represent~ lhal no olh~r claims for

  attorneys' fees, expenses, or costs arising out of this action shall be made by or on behalf of

  plaintiff in any application for attorneys' fees, expenses, or costs at any time.

                  3.     Nothing contained herein shall be deemed to be an admission by

  defendants that it has in any manner or way violated plaintifrs rights,     01·   the rights of any othe1·

  person or entity, as defined in the constitutions, statutes, ordinances, rules or reguJations of the

  United States, the State of New York, or the City ofNew York or any other rules or regulations

  of any department    01·   subdivision. of the City of New York. This stipulation shall not be

  admissible in, nor is it related to, any other litigation or settlement negotiations, except to enforce

  the tenns of this agreement.




                                                    2
Case 1:17-cv-07429-ILG-ST Document 23 Filed 12/07/18 Page 3 of 3 PageID #: 77
 Case 1:17-cv-07429-ILG-ST




                 4.       This Stipulation and Order contains all the terms and conditions agreed

 . upon by counsel for defendants and counsels for plaintiff hereto, ·and no oral agreement entered

  into at any time nor any written agreement entered into prior to the execution of this Stipulation

  and Order regarding the subject matter of attomeys' fees, expenses, or costs shall be deemed to

  exist, or to bind the parties hereto, or to vary the terms and conditions contained herein.

  BRETT H. KLEIN, ESQ. PLLC                              ZACHARY W. CARTER
  Attorneys for Plaintiff                                Corporation Counsel of the
  305 Broadway, Suite 600                                   City ofNew York
  New York, NY I 0007                                    Attorney for Defendants City ofNew York
                                                            and Matthew Regina
                                                         100 Church Street, 3rd Floor
                                                         New York, New York 10007


  By: - - - - - - - - - - - -                     By:
      Brett H. Klein
      Attorney for Plaintiff                             Senior



  Dated: Nr;ork, New York
    .I~7 '/           ,201s


                                                         SO ORDERED:

                                                         s/L.Leo Glasser, USDJ
                                                         HON. J. LE6i:JLASSER
                                                         UNITED STATES DISTRICT JUDGE




                                                   3
